IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   May 20, 2009
                               No. 08-20409
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

JAYSON BRENT DICKINSON; ROBERT LESLIE CALDWELL; DON
EDWARD JONES

                                           Plaintiffs-Appellants

v.

TX, FORT BEND COUNTY; FORT BEND COUNTY JAIL; MILTON WRIGHT

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:08-CV-1792


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jayson Brent Dickinson, Texas prisoner # 1491494, appeals the dismissal
of his 42 U.S.C. § 1983 complaint for failure to state a claim pursuant to 28
U.S.C. § 1915A. Dickinson argues that being denied access to a law library
violated his constitutional rights and that having appointed counsel did not
provide him with adequate access to the law.          He argues that he was
misrepresented by counsel and that without access to a law library, he could not


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-20409

prevent this misrepresentation. He argues that he had a right to investigate the
law on his own behalf while he had charges pending against him.
      We review the dismissal de novo. See Ruiz v. United States, 160 F.3d 273,
275 (5th Cir. 1998). “[T]he fundamental constitutional right of access to the
courts requires prison authorities to assist inmates in the preparation and filing
of meaningful legal papers by providing prisoners with adequate law libraries
or adequate assistance from persons trained in the law.” Bounds v. Smith, 430
U.S. 817, 828 (1977) (emphasis added). Because Dickinson had court-appointed
counsel to represent him, he did not have a constitutional right of access to a law
library to prepare his criminal defense. See Degrate v. Godwin, 84 F.3d 768, 769
(5th Cir. 1996). Accordingly, the district court did not err in dismissing his
complaint for failure to state a claim.
      Dickinson’s appeal is without arguable merit and is frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous,
it is dismissed. See 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous and the district court’s dismissal
for failure to state a claim each count as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). We
caution Dickinson that once he accumulates three strikes, he may not proceed
in forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                           2